Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 22 September 2022 have been fully considered but they are not persuasive.
Applicant argues CN ‘593, whether alone or in combination with the other cited prior art, fails to teach or disclose all the limitations of instant Claim 1, as amended. Specifically, Applicant argues that the prior art reference CN ‘593 fails to disclose a first opening and a second opening of a mask plate, as well as that CN ‘593 fails to disclose that the two openings are communicated with each other. Paragraph 00143 of the English translation of CN ‘593 states that “The first opening 110, the through hole 210 and the second opening 180 are connected to each other…”. This paragraph of CN ‘593 is describing Fig. 11 and Fig. 12 of CN ‘593, which are reproduced below.

    PNG
    media_image1.png
    528
    503
    media_image1.png
    Greyscale

As shown in Fig. 11, a first opening (110) is formed. A second opening (180) is formed afterward, as shown in Fig. 12. The two openings are connected to one another via through hole 210, as evidenced by Fig. 12. As can be seen by the cited text and Fig. 11 and 12 of CN ‘593, it is disclosed that there are two openings that are communicated with each other. Therefore, Applicant’s arguments in this regard are not persuasive. 
Applicant also argues that the cited prior art fails to teach or discloses “wherein the second opening, the first shielding strip portion, and the first opening are sequentially arranged along a direction parallel to a surface of the mask plate”. Reference object 200 of Fig. 12 of CN ‘593 is the mask pattern layer (see paragraph 00135 of the English translation of CN ‘593). Whilst CN ‘593 does not teach shielding strips, this deficiency is incorporated from CN ‘254. Shielding strips are shown in Fig. 3 of CN ‘254 and further discussed, for example, in paragraphs 0012-0013 and 0032 of the English translation. Specifically, paragraph 0012 of the English translation states that the light-shielding strip is in the light shielding pattern in the first exposure region. The comparable area in the mask plate disclosed by CN ‘593 would be the aforementioned mask pattern layer (200) as shown in Fig. 12. Thus, when incorporated into the mask plate structure shown in Fig. 12 of CN ‘593, there would be a first opening and a second opening communicated with each other, and the shielding strip would be positioned in the mask pattern layer, which is positioned in between the first and second openings. Therefore, the features would be arranged sequentially along a direction in the order recited by instant Claim 1, as amended. As such, Applicant’s argument in this regard is also not considered persuasive.
Applicant further argues that CN ‘593 fails to disclose the dimensions of the features recited in instant Claim 4. Protective layer dimensions are provided in paragraphs 0055-0056 and 00120 of the English translation of CN ‘593. Specifically, these passages provide thicknesses of the protective layers. Opening sizes are provided in paragraphs 0056-0057, 0067, 00114, 00121, 00137, and 00147 of the English translation of CN ‘593. Dimensions for the wiring regions are provided in paragraph 0032 of the English translation of CN ‘254. The dimensions provided in the disclosures of the cited prior art are believed to fall within the recited requirements of instant Claim 4. Thus, this argument is not considered persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over CN 108611593 A (CN ‘593) in view of CN 106200254 A (CN ‘254).
Regarding Claims 1-9 and 12-20 CN ‘593 discloses a mask plate and a method for manufacturing a mask plate. As disclosed in CN ‘593, the mask plate comprises a first and second opening on the mask plate (paragraph 0027 and 0057 of the English translation). Both openings are configured to form protective layers (paragraph 0045 and 0057 of the English translation). The dimensions of the openings and protective layers, which are within the requirements recited by the instant claim set, are described in paragraphs 0055-0057, 0067, 00114, 00120-00121, 00137, and 00147 of the English translation of CN ‘593. The openings are connected to one another via a through hole (paragraph 00143 of the English translation, see also Fig. 12). CN ‘593 also implies more openings can exist on the mask plate (“forming a plurality of openings”, paragraph 0012 of the English translation). CN ‘593 also discloses a partial shielding area (paragraph 0067 of the English translation, see the region denoted as “II” in Fig. 12). CN ‘593 is silent in regards to wiring regions on the mask plate as well as a shielding strip. CN ‘254 teaches a mask and a mask exposure system. CN ‘254 teaches wiring regions at the periphery of the functional region of the mask plate (B1 and B2, Fig. 3). The regions have the widths described in paragraph 0032 of the English translation. Additionally, CN ‘254 teaches two shielding strips (CN ‘254, Fig. 3). The shielding strips are provided in the light shielding pattern in the first exposure region (CN ‘254, paragraph 0012 of the English translation). The analogous exposure region of the mask structure described in CN ‘593 would be the mask pattern layer 200 (see paragraph 00129 and Fig. 12 of CN ‘593). One having ordinary skill in the art would recognize that the mask pattern layer would hold the shielding strips, which would result in a sequentially arranged configuration where the shielding strips would be positioned between the two openings of the mask structure shown in Fig. 12 of CN ‘593. CN ‘593 and CN ‘254 are analogous art because both references pertain to mask plates. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to include wiring regions and shielding strips, as taught by CN ‘254, for the mask plate disclosed by CN ‘593 because these features can prevent double exposure of the same area (see CN ‘254, paragraph 0034 of the English translation).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over CN 108611593 A (CN ‘593) in view of CN 106200254 A (CN ‘254) as applied to claim 1 above, and further in view of CN 108004503 A (CN ‘503).
Regarding Claims 10-11, the combination of CN ‘593 and CN ‘254 discloses the mask plate according to instant claim 1, as explained above. However, neither reference discloses a patterning method that uses the mask plate as a mask to perform an exposure process on a plurality of sub-boards. CN ‘503 teaches a mask plate. CN ‘503 teaches that a display panel motherboard is manufactured and then cut into a plurality of small display panel daughter boards (i.e. sub-boards) (paragraph 0040 of the English translation). CN ‘503 further teaches that the mask plate can be designed for use in the manufacturing process of the display panel (paragraph 0040 of the English translation). Specifically, the mask plate is used for patterning, and it is taught that a film may be patterned by, for example, a photolithography process (paragraph 0078 of the English translation). CN ‘593, CN ‘254, and CN ‘503 are analogous art because each reference pertains to mask plates and their use. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the patterning method taught by CN ‘503 with the mask plate disclosed by the combination of CN ‘593 and CN ‘254 because it is a common practice in the art to use mask plates to form patterns on sub-boards, especially for display panels (see CN ‘503, paragraph 0040 of the English translation).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737             

/PETER L VAJDA/Primary Examiner, Art Unit 1737     
12/16/2022